EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 05/11/2022
In claim 1, line 10, the phrase “for supporting” has been replaced with the word --support--.

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise device comprising: a pair of handgrip assemblies for jointly using as an exercise device, each handgrip assembly for attaching at a separate point using its own separate anchor for permitting a user to perform exercises such as pull ups, and dips, each handgrip assembly comprising: a combination grip comprising a tubular hand grip connected to a foot grip and strap, wherein the strap is connected to a first loop and a second loop and wherein the first loop is connected to one of a buckle or a hook, and wherein the second loop is connected to one of a carabineer, a buckle, or a hook, and the combination grip being made so the tubular hand grip and the foot grip both support the weight of the user through the strap while the exercise device is in use.
Claims 2-4 depend from claim 1 and are allowable for all the reasons claim 1 is allowable.
	
	The closest prior art of record to Wu (US PG Pub. No. 2013/0178345) teaches a combination grip having a tubular hand grip 64 connected to a foot grip 70 and strap 60 (see Fig. , where the strap 60 is connected to first and second loops 115, but fails to teach where the first loop is connected to one of a buckle or a hook and the second loop is connected to one of a carabineer, a buckle, or a hook (i.e., where the buckle or hook connected to the first loop is a separate structure than one of carabineer, a buckle, or a hook connected to the second loop 115).  In Wu, the first and second loops 115 are connected to one frame structure 113 instead of two separate structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784